Citation Nr: 1229372	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he contends that with a military occupational specialty (MOS) as a combat engineer and as a result of his service in Vietnam, he was exposed to hazardous military noise, including explosives, artillery fire, tanks, and heavy machinery, and that this noise exposure resulted in his claimed hearing loss and tinnitus disabilities.  He contends that his tinnitus began during his service and has increased in severity since his separation from service.  

The Veteran's service treatment records are devoid of any reference to or complaint of hearing loss or tinnitus.  His August 1969 separation examination revealed normal hearing for VA purposes at that time.  See 38 C.F.R. § 3.385 (2011).  Nonetheless, due to the Veteran's MOS and noted service in Vietnam during multiple offensives, his exposure to hazardous military noise has been conceded.

The Veteran's post-service treatment records reveal that he sought treatment for his hearing problems from a VA audiologist in April 2005.  At that time, he reported in-service exposure to 50 caliber gunfire directly above his left ear while driving a vehicle.  He reported experiencing a mild, high-pitched tinnitus mostly in his left ear.  He additionally reported exposure to heavy machinery noise from his job at a paper mill.  The results of an audiogram were not attached to the audiologist's report; however, the report reveals that he was found to have moderate high frequency sensorineural hearing loss in the left ear and normal hearing in the right ear.  He was seen for a subsequent audiological evaluation in May 2005, as a result of hearing asymmetry noted on his April 2005 hearing test.  Upon auditory brainstem response testing, all absolute and interpeak latencies were found to be within normal limits bilaterally.  He was not found to qualify for hearing aids at that time.  The plan was to schedule him for a subsequent audiological evaluation in approximately one year.

The Veteran was afforded a VA audiological examination in May 2009.  He complained of having bilateral hearing loss and tinnitus, with greater disability in the left ear.  He reported having to ask people to repeat themselves and he reported that his tinnitus would occasionally interfere with sleep.  He reported a history of military noise exposure in a combat engineering unity, with exposure to explosives, heavy equipment, weapons fire, and tanks.  He also reported having a civilian occupational history of noise exposure during his employment as a mechanic; however, he reported usually using hearing protection.  He additionally reported recreational noise exposure to motorcycles, with occasional hearing protection worn.  He reported experiencing bilateral tinnitus for a very long time, and that his tinnitus was constant. 

Following audiological testing, the examiner diagnosed normal hearing in the right ear and normal sloping to moderate sensorineural hearing loss in the left ear.  Bilateral tinnitus was additionally diagnosed based on the Veteran's reports.  The examiner provided the opinion that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of in-service acoustic trauma.  The examiner based this opinion on the absence of evidence of any indication of hearing loss, of a significant hearing threshold shift, or of a complaint or diagnosis of tinnitus in the Veteran's service treatment records (STRS).  The examiner did indicate that a history of military noise exposure was conceded.  

Unfortunately, the VA examiner's opinion, while recognizing that in-service exposure to hazardous military noise was conceded, was based on a lack of evidence of hearing problem pathology in the Veteran's STRs.  As such, the examiner's opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  

Here, the VA examiner did not specifically comment on the Veteran's complaints of various forms of in-service noise exposure, nor did he comment on the Veteran's contention that he had experienced tinnitus in service and since the time of his separation form service.  In all, the examiner provided no discussion on the etiology of the Veteran's claimed hearing loss and tinnitus conditions.  With respect to his tinnitus claim specifically, the Board observes that the Veteran is competent to report experiencing the symptoms of tinnitus, and that comment on his contentions was required.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

Accordingly, based on the inadequacy of the VA examiner's opinion, the Veteran's hearing loss and tinnitus claims on appeal must be remanded in order for a VA examiner to provide an opinion as to nature and etiology of these claimed conditions based on all the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

Additionally, on remand, the RO/AMC should obtain all relevant VA treatment records pertaining to the Veteran's complaints of bilateral hearing loss and tinnitus, to include the results of all audiometric testing, since his first noted VA audiological consultation in April 2005.  In this regard, the VA audiological evaluation dated in April 2005 indicated that audiometric testing was conducted, however no audiogram was attached to the report.  Moreover, the Veteran reported in a January 2008 statement that he was receiving treatment for these claimed conditions at the Pensacola, Florida, VA Outpatient Clinic.  Records of this treatment have yet to be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board observes that records obtained from the Social Security Administration (SSA) reveal that the Veteran's hearing was regularly tested through his employment.  The results of audiometric testing, however, have not been associated with the claims file.  Thus, on remand the Veteran should be asked to provide release forms to that the results of any private audiological evaluations, including through his employment, can be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Incidentally, the Board also notes that the records obtained from the SSA also indicate that the Veteran regularly used ear plugs during his employment.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records from the VA Healthcare Systems in Biloxi, Mississippi, and Pensacola, Florida, pertaining to his claimed hearing loss and tinnitus disabilities, dated since April 2005, including copies of any audiometric testing results conducted during any VA audiological evaluations of record (i.e. from the April 2005 VA audiological consultation).  If any requested records are unavailable, a negative response is required.  

2.  Ask the Veteran to identify all non-VA healthcare providers that have evaluated or treated his hearing loss or tinnitus conditions since his separation from service, including through his employment.  After securing the appropriate release forms, make reasonable attempts to obtain all identified records.  If any requested records are unavailable, a negative response is required.  

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include conceded hazardous military noise exposure.  

In providing this report, the examiner should comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure on the development of his hearing loss.  The examiner should also specifically address the Veteran's contention that he had experienced tinnitus since the time of his active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any of his claims remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


